Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West announces fourth quarter and year end results CALGARY, Feb. 21 /CNW/ - PENN WEST ENERGY TRUST (TSX - PWT.UN; NYSE - PWE) is pleased to announce its results for the fourth quarter and year ended December 31, 2007 << Canetic and Vault Closings - On January 11, 2008, Penn West Energy Trust ("Penn West") closed its acquisition of Canetic Resources Trust ("Canetic"). The total acquisition cost was $3.6 billion, funded through the issuance of approximately 124.3 million trust units. In addition, $1.9 billion of debt and estimated working capital deficit including transaction costs was assumed. The acquisition provides for the strategic combination of Penn West and Canetic to form Canada's largest energy trust. The combined asset portfolio includes an industry leading ownership in Western Canada's highest quality conventional oil and natural gas pools and also includes a number of non-conventional growth opportunities including oil sands, coal bed methane, shale gas and enhanced oil recovery. Because the acquisition was completed subsequent to year end, the results of Canetic will not be included in the operating or financial results of Penn West until the first quarter of 2008. - On January 10, 2008, Penn West closed its acquisition of Vault Energy Trust ("Vault"). The total acquisition cost was approximately $159 million, funded through the issuance of approximately 5.6 million trust units, and approximately $227 million was assumed in debt and estimated working capital deficit including transaction costs. The acquisition added approximately 6,200 barrels of oil equivalent per day weighted 65 percent natural gas and 35 percent oil, 120,000 net undeveloped acres to Penn West's already significant land base and approximately $500 million to Penn West's tax pool position. Operations - Production averaged 128,024 boe per day in the fourth quarter of 2007 compared to 125,345 boe per day in the third quarter of 2007. Property acquisitions of approximately $90 million, producing approximately 1,600 boe per day, closed late in 2007, thus minimally increasing reported fourth quarter production. - Crude oil and NGL production averaged 73,332 barrels per day and natural gas production averaged 328 mmcf per day in the fourth quarter of 2007. - Penn West invested $211 million on capital development including $20 million of net acquisitions, and drilled 43 net wells in the fourth quarter with a success rate of 99 percent. - Pro forma productive capacity at December 31, 2007, taking the acquisitions that closed subsequent to year-end, was approximately 206,000 boe per day, comprised of 105,000 barrels per day of crude oil, 540 mmcf per day of natural gas and 11,000 barrels per day of natural gas liquids. Financial - Funds flow of $347 million ($1.44 per unit, basic) in the fourth quarter of 2007 was unchanged from the third quarter of 2007. - Net income in the fourth quarter of 2007 was $127 million ($0.53 per unit, basic) compared to net income of $137 million ($0.57 per unit, basic) in the third quarter of 2007. Distributions - Penn West's Board of Directors recently resolved to keep the Trust's distribution level at $0.34 per unit, per month, for the next three months based on current forecasts of commodity prices, production and planned capital expenditures. Long-term Project Updates - In 2007 at our Peace River Oil Sands Project, we completed the drilling of 29 horizontal wells and 20 stratigraphic test wells and tied-in 11 production pads in Seal Main to Penn West owned production facilities. Geological and engineering studies are ongoing and include plans to drill an additional 24 stratigraphic test wells before the end of 2008, execution and interpretation of two 3-D seismic programs and extensive core analysis, all of which are aimed at further delineation of the project's resources. The application of development technology such as multi-leg horizontal wells and re- entries utilizing various configurations are yielding promising results in our continuing efforts to increase well productivity and reduce the capital intensity of future phases of the play. - At our Pembina CO(2) pilot project, monitoring and evaluation is continuing and we drilled two vertical infill wells in the fourth quarter of 2007 to gather additional petrophysical data. The horizontal pilot expansion at Pembina remains targeted to be on- stream in the first quarter of 2008. The CO(2) pilot at South Swan Hills is currently under construction and is likewise targeted to be on-stream in the first quarter of 2008. Penn West is a participant in the Alberta Saline Aquifer Project along with 19 other industry participants. Senior Management Team - In February 2008, the Penn West Board of Directors named Murray Nunns as President and Chief Operating Officer and David Middleton as Executive Vice-President of Operations and Corporate Development. Mr. Nunns, a former director of Penn West, is a Professional Geologist with 29 years of growth oriented oil and natural gas experience with a history of consistent success as an exploration and operational executive. Mr. Middleton has held a number of senior management positions with Penn West since 1999 and will have a new, more concentrated role including the development of Penn West's enhanced recovery programs. Penn West also announced the resignation of J. Paul Charron and Richard Tiede, effective February 8, 2008. HIGHLIGHTS Three months ended Year ended December 31 December 31 % % 2007 2006 change 2007 2006 change Financial (millions, except per unit amounts) Gross revenues(1) $ 644.0 $ 578.5 11 $2,461.8 $2,100.9 17 Funds flow 347.2 303.3 14 1,331.5 1,176.8 13 Basic per unit 1.44 1.23 17 5.56 5.86 (5) Diluted per unit 1.43 1.22 17 5.51 5.78 (5) Net income 127.0 122.9 3 175.5 665.6 (74) Basic per unit 0.53 0.44 20 0.73 3.32 (78) Diluted per unit 0.52 0.44 18 0.73 3.27 (78) Total expenditures, net 210.7 159.4 32 1,140.2 577.9 97 Long-term debt at period-end 1,943.2 1,285.0 51 1,943.2 1,285.0 51 Distributions paid(2) $ 246.4 $ 241.3 2 $ 976.0 $ 781.8 25 Operations Daily production Natural gas (mmcf/d) 328.1 354.6 (7) 329.4 312.5 5 Light oil and NGL (bbls/d) 51,070 48,233 6 50,175 39,514 27 Conventional heavy oil (bbls/d) 22,262 22,586 (1) 22,019 20,776 6 Total production (boe/d) 128,024 129,915 (1) 127,098 112,369 13 Average sales price Natural gas (per mcf) $ 6.34 $ 6.97 (9) $ 6.85 $ 6.75 1 Light oil and NGL (per bbl) 76.99 57.43 34 68.75 65.02 6 Conventional heavy oil (per bbl) 48.69 37.57 30 45.26 43.07 5 Netback per boe Sales price $ 55.44 $ 46.88 18 $ 52.73 $ 49.58 6 Risk management (1.02) 1.53 (167) 0.06 1.64 (96) Net sales price 54.42 48.41 12 52.79 51.22 3 Royalties 9.97 9.48 5 9.72 9.46 3 Operating expenses 11.35 10.61 7 11.04 10.39 6 Transportation 0.56 0.51 10 0.52 0.60 (13) Netback $ 32.54 $ 27.81 17 $ 31.51 $ 30.77 2 The above information includes non-GAAP measures not defined under generally accepted accounting principles ("GAAP"), including funds flow and netback. Funds flow is cash flow from operating activities before changes in non-cash working capital and asset retirement expenditures. Please refer to the calculation of funds flow table on the first page of the Management's Discussion and Analysis for a reconciliation of cash flow from operating activities to funds flow. Funds flow is used to assess the ability to fund distributions and planned capital programs. Barrels of oil equivalent (boe) are based on six mcf of natural gas equalling one barrel of oil (6:1). This could be misleading if used in isolation as it is based on an energy equivalency conversion method primarily applied at the burner tip and may not represent a value equivalency at the wellhead. Netback is a per-unit-of-production measure of operating margin used in capital allocation decisions. (1) Gross revenues include realized gains and losses on commodity contracts. (2) Includes distributions paid and reinvested in trust units under the distribution reinvestment plan. DRILLING PROGRAM Three months ended Year ended December 31 December 31 2007 2006 2007 2006 Gross Net Gross Net Gross Net Gross Net Natural gas 19 9 34 12 114 55 181 105 Oil 43 25 50 38 180 108 193 149 Dry 1 - 3 2 8 6 17 16 63 34 87 52 302 169 391 270 Stratigraphic and service 12 9 - - 39 30 20 11 Total 75 43 87 52 341 199 411 281 Success Rate(1) 99% 96% 96% 94% (1) Success rate is calculated excluding stratigraphic and service wells. UNDEVELOPED LANDS As at December 31 Penn West 2007 2006 % change Gross acres (000s) 3,760 4,176 (10) Net acres (000s) 3,225 3,715 (13) Average working interest 86% 89% (3) Penn West Pro Forma(1) As at December 31, 2007 Gross acres (000s) 5,233 Net acres (000s) 4,124 Average working interest 79% (1) Pro forma data includes Penn West, Canetic, Vault and Titan Exploration Ltd. ("Titan"), the acquisition of which was 100 percent completed by Canetic on January 10, 2008. FARM-OUT ACTIVITY Three months ended Year ended December 31 December 31 2007 2006 2007 2006 Wells drilled on farm-out lands(1) 24 57 171 169 (1) Wells drilled on Penn West lands, including re-completions and re- entries, by independent operators pursuant to farm-out agreements. CORE AREA ACTIVITY Net wells drilled for the three Net wells drilled Undeveloped land as at Core months ended for the year ended December 31, 2007 Area December 31, 2007 December 31, 2007 (thousands of net acres) Central 18 81 1,253 Plains 21 112 964 Northern 4 6 1,008 43 199 3,225 TRUST UNIT DATA Year ended December 31 (millions of units) 2007 2006 %change Weighted average Basic 239.4 200.8 19 Diluted 241.5 203.5 19 Outstanding as at December 31 Basic 242.7 237.1 2 Basic plus trust unit rights 257.1 248.4 4 Pro forma outstanding as at December 31(1) Basic 372.6 367.0 2 (1) Pro forma data includes Penn West and units issued to close the Canetic and Vault acquisitions. On January 11, 2008, Penn West issued approximately 124.3 million trust units on the closing of the Canetic acquisition and approximately 5.6 million units on the closing of the Vault acquisition on January 10, 2008. TAX POOLS Penn West Pro Forma(1) (millions) As at December 31, 2007 Undepreciated capital cost (UCC) $ 1,499.0 Canadian oil and gas property expense (COGPE) 2,113.3 Canadian development expense (CDE) 714.5 Canadian exploration expense (CEE) 15.0 Non-capital losses 1,226.5 Total $ 5,568.3 (1) Pro forma data includes Penn West, Canetic, Vault and Titan. RESERVE DATA a) Working Interest Reserves using forecast prices and costs Penn West as at Natural Barrels of December 31, 2007 Light & Natural Gas Oil Reserve Medium Oil Heavy Oil Gas Liquids Equivalent Estimates Category(1)(2) (mmbbl) (mmbbl) (bcf) (mmbbl) (mmboe) Proved Developed producing 151.4 41.9 621.1 15.2 312.0 Developed non-producing 4.5 2.6 43.4 1.0 15.2 Undeveloped 34.5 1.0 38.5 1.1 43.1 Total proved 190.4 45.5 703.0 17.3 370.3 Probable 57.2 16.4 197.8 5.1 111.7 Total proved plus probable 247.6 61.9 900.8 22.4 482.0 (1) Working interest reserves are before royalty burdens and exclude royalty interests. (2) Columns may not add due to rounding. b) Net After Royalty Interest Reserves using forecast prices and costs Penn West as at Natural Barrels of December 31, 2007 Light & Natural Gas Oil Reserve Medium Oil Heavy Oil Gas Liquids Equivalent Estimates Category(1)(2) (mmbbl) (mmbbl) (bcf) (mmbbl) (mmboe) Proved Developed producing 137.8 37.9 510.5 10.6 271.3 Developed non-producing 4.2 2.2 35.0 0.7 12.9 Undeveloped 31.0 1.0 31.2 0.8 37.9 Total proved 173.1 41.0 576.7 12.0 322.2 Probable 51.2 14.5 162.6 3.7 96.6 Total proved plus probable 224.3 55.5 739.3 15.7 418.8 (1) Net after royalty reserves are working interest reserves including royalty interests and deducting royalty burdens. (2) Columns may not add due to rounding. >> According to the latest independent third-party evaluation, Penn West's reserves continued to reflect a high concentration of proved developed reserves. Of total proved reserves, only 12 percent were undeveloped at December 31, 2007 and 2006. Of total proved plus probable reserves, only nine percent were undeveloped at December 31, 2007 and 2006. Penn West's reserves also contained a high-netback product mix. At December 31, 2007, on a proved plus probable basis, reserves other than heavy oil were 87 percent of total reserves on a barrel of oil equivalent basis compared to 88 percent one year earlier. GLJ Petroleum Consultants Ltd. evaluated Penn West's reserves for all properties and Sproule Associates Limited evaluated Canetic's, Titan's and Vault's reserves for all properties. The reserve estimates have been calculated in compliance with the National Instrument 51-101 Standards of Disclosure for Oil and Gas Activities ("NI 51-101"). Under NI 51-101, proved reserve estimates are defined as having a high degree of certainty with a targeted 90 percent probability in aggregate that actual reserves recovered over time will equal or exceed proved reserve estimates. For proved plus probable reserves under NI 51-101, the targeted probability is an equal (50 percent) likelihood that the actual reserves to be recovered will be less than or greater than the proved plus probable reserves estimate. Additional reserve disclosure tables, as required under NI 51-101, will be contained in Penn West's Annual Information Form that will be filed on SEDAR at www.sedar.com. << c) Reconciliation of Working Interest Reserves using forecast prices and costs Oil and Natural Gas Liquids Natural Gas Proved Proved plus plus Proved Probable probable Proved Probable probable Reconciliation Items(1) (mmbbl) (mmbbl) (mmbbl) (bcf) (bcf) (bcf) December 31, 2006 252.4 70.2 322.6 757.6 203.2 960.8 Extensions 2.2 1.1 3.3 3.7 2.5 6.2 Improved recovery 5.6 4.1 9.8 13.3 1.5 14.8 Technical revisions 4.4 (1.2) 3.2 23.4 (16.6) 6.7 Discoveries 0.3 0.1 0.4 4.2 1.1 5.3 Acquisitions 13.8 4.3 18.0 36.0 13.9 50.0 Dispositions (0.8) (0.3) (1.1) (18.3) (7.8) (26.0) Economic factors 1.4 0.4 1.8 - - - Production (26.0) - (26.0) (117.0) - (117.0) December 31, 2007 253.1 78.7 332.0 703.0 197.8 900.7 Barrels of Oil Equivalent Proved plus Proved Probable probable Reconciliation Items(1) (mmboe) (mmboe) (mmboe) December 31, 2006 378.7 104.1 482.8 Extensions 2.8 1.6 4.4 Improved recovery 7.9 4.4 12.3 Technical revisions 8.1 (4.0) 4.1 Discoveries 1.0 0.3 1.3 Acquisitions 19.8 6.6 26.3 Dispositions (3.9) (1.6) (5.4) Economic factors 1.4 0.4 1.8 Production (45.5) - (45.5) December 31, 2007 370.3 111.7 482.0 (1) Columns may not add due to rounding. Gross interest reserves exclude royalty interests. d) Pro forma Penn West Working Interest Reserves using forecast prices and costs Penn West Proforma(1) as at December 31, 2007 Natural Barrels of Light & Natural Gas Oil Reserve Medium Oil Heavy Oil Gas Liquids Equivalent Estimates Category(2)(3) (mmbbl) (mmbbl) (bcf) (mmbbl) (mmboe) Proved Developed producing 233.5 56.1 1,027.2 27.1 487.9 Developed non-producing 5.3 3.0 66.3 1.4 20.8 Undeveloped 38.7 1.5 62.2 1.4 52.0 Total proved 277.5 60.6 1,155.7 29.9 560.6 Probable 89.7 20.6 414.6 10.2 189.7 Total proved plus probable 367.2 81.2 1,570.3 40.1 750.2 (1) Pro forma data includes Penn West, Canetic/Titan and Vault. (2) Working interest reserves before royalty burdens and excluding royalty interests. (3) Columns may not add due to rounding. e) Net present value of future net revenue using forecast prices and costs (millions) Net present value of future net revenue before income taxes (discounted (at)) Reserve Category(2) 5% 10% 15% Proved Developed producing $ 7,543 $ 5,935 $ 4,980 Developed non-producing 345 255 203 Undeveloped 947 559 357 Total proved $ 8,836 $ 6,749 $ 5,540 Probable 2,236 1,352 934 Total proved plus probable $ 11,072 $ 8,100 $ 6,474 Pro forma(1) Total proved plus probable $ 17,085 $ 12,774 $ 10,342 (1) Pro forma data includes Penn West, Canetic/Titan and Vault. (2) Columns may not add due to rounding. Net present values are net of producing wellbore abandonment liabilities and are based on the price assumptions that are contained in the following table. It should not be assumed that the discounted estimated future net revenues represent fair market value of the reserves. f) Summary of pricing and inflation rate assumptions as of December 31, 2007 using forecast prices and costs Oil Edmonton Hardisty Cromer WTI Par Heavy Medium Cushing, 40 degrees 12 degrees 29 degrees Oklahoma API API API Year ($US/bbl) ($CAD/bbl) ($CAD/bbl) ($CAD/bbl) Historical 2003 31.07 43.66 26.26 37.55 2004 41.38 52.96 29.11 45.75 2005 56.58 69.11 34.07 56.62 2006 66.22 73.16 41.87 62.24 2007 72.24 77.02 44.37 66.30 Forecast 2008 90.81 89.63 54.34 77.54 2009 87.00 85.82 52.01 74.24 2010 84.33 83.13 50.38 71.91 2011 82.39 81.18 49.18 70.22 2012 82.13 80.92 49.02 69.99 2013 82.40 81.18 49.71 70.22 2014 83.23 81.99 50.74 70.92 2015 84.08 82.82 51.78 71.63 2016 84.94 83.68 52.84 72.37 2017 86.65 85.37 53.92 73.83 2018 88.38 87.08 55.00 75.31 Thereafter escalating at 2% 2% 2% 2% Natural gas AECO Edmonton Inflation Exchange gas price propane rate rate ($US equals Year ($CAD/mcf) ($CAD/bbl) (%) $1 CAD) Historical 2003 6.66 32.14 2.8 0.721 2004 6.88 34.70 1.8 0.768 2005 8.58 43.04 2.2 0.825 2006 7.02 43.97 2.1 0.882 2007 6.65 46.85 2.1 0.935 Forecast 2008 6.63 55.30 0.0 1.00 2009 7.38 52.94 2.0 1.00 2010 7.65 51.25 2.0 1.00 2011 7.65 50.05 2.0 1.00 2012 7.60 49.89 2.0 1.00 2013 7.69 50.05 2.0 1.00 2014 7.88 50.53 2.0 1.00 2015 8.05 51.02 2.0 1.00 2016 8.23 51.53 2.0 1.00 2017 8.41 52.57 2.0 1.00 2018 8.58 53.62 2.0 1.00 Thereafter escalating at 2% 2% 2% g) Future development costs using forecast prices and costs (millions) Proved Future Proved plus Probable Year Development Costs Future Development Costs 2008 $ 199 $ 260 2009 134 186 2010 95 129 2011 72 92 2012 47 64 2013 and subsequent 182 377 Undiscounted total $ 729 $ 1,108 Discounted at 10%/yr $ 526 $ 766 Pro forma(1) Undiscounted total $ 913 $ 1,434 Discounted at 10%/yr $ 687 $ 1,052 (1) Pro forma data includes Penn West, Canetic/Titan and Vault. Letter to our Unitholders >> Penn West Energy Trust ("Penn West") has, since converting to an energy trust in May, 2005, doubled its producing asset base to create North America's largest energy trust. Sheer size does not determine success. In order to move forward, we need to successfully integrate the assets that we have acquired while continuing to develop an inventory of exploration and development projects. Looking forward, we believe that success can be built on a business model that focuses on the following core strategy: << - Exercising financial discipline; - Managing a significant scale of operations with high working interests; - Maintaining a strong and diversified balance sheet; - Securing and maintaining a high quality, balanced asset base; and - Developing a suite of conventional and unconventional projects with mid to long-term economic potential. >> In order to better execute our business plan with key focus on exploration, development and enhanced recovery, we have moved to strengthen our executive team and focus our energy on maximizing operating efficiency while we continue to develop our strong asset base and add to our inventory of future investment opportunities. In February 2008, Murray Nunns joined Penn West as President and Chief Operating Officer. As a professional geologist with a track record of success, Murray will chart Penn West's medium to long-term strategy for developing and enhancing our asset base. In order to maintain a sharp focus on maximizing operating efficiencies and developing our enhanced recovery opportunities, David Middleton, as Executive Vice President, will focus on the day to day operations of Penn West and on providing strategic direction for the development of our enhanced oil recovery programs, including the advancement of our initiatives to revitalize our legacy light oil assets through new technologies including the capture and sequestration of greenhouse gases. In the fourth quarter of 2007, oil prices were at record highs in U.S. dollar terms, natural gas prices remained relatively weak, the Canadian dollar remained firm against the U.S. dollar and financial markets were highly volatile with longer-term bond yields falling to cyclical lows. Penn West executed a $211 million capital program in the fourth quarter of 2007 with a total of 43 net wells drilled. Production in the fourth quarter of 2007 was approximately 128,000 barrels of oil equivalent ("boe") per day weighted 57 percent to oil and natural gas liquids excluding any contribution from our previously announced Vault Energy Trust ("Vault") or Canetic Resources Trust ("Canetic") acquisitions. Average operating netbacks continued to be strong at $32.54 per boe compared to $27.81 per boe in the fourth quarter of 2006, partially due to our initiatives to contain the industry-wide increases in operating costs. Netbacks from light oil (oil in excess of 20 degrees API) and natural gas liquids reached $44.33 per boe, or 41 percent higher than in the fourth quarter of 2006. Funds flow was $347 million ($1.44 per unit basic) in the fourth quarter of 2007, 14 percent higher than in the same quarter of 2006. Our distribution payout ratio in the fourth quarter of 2007 was 71 percent, consistent with our targets. Penn West invested extensively in and focused on both its conventional and non-conventional prospects in 2007. Consistent with many capital programs in Penn West's 15 year history, a significant portion of our 2007 capital program was allocated to ensuring the organization is on track for future success. We executed a $1.2 billion total capital program in 2007 including $699 million of exploration, development and optimization activities, net asset acquisitions of $441 million and environmental expenditures of $51 million. We drilled a total of 199 net wells and invested $210 million into optimization of producing fields and our production infrastructure. The $699 million spent on exploration, development and optimization included approximately $120 million that was focused on land, seismic, enhanced recovery pilot projects and oil sands exploration. Including these additional expenditures, our finding, development and acquisition costs were on-target at approximately $25 per boe excluding the change in future development costs. Included in 2007 net acquisitions were C1 Energy Ltd. for $21 million and the $329 million property acquisition in April 2007 of approximately 3,000 barrels of light oil production per day, 6 million cubic feet of natural gas production per day, 190,000 net acres of undeveloped land, and significant production infrastructure including a natural gas plant and all-weather roads in our Peace River Oil Sands project area. We drilled a total of 29 horizontal and 20 stratigraphic test wells in the Peace River Oil Sands project in 2007. During the year, a total of 11 production pads in Seal Main were tied into Penn West production facilities to increase netbacks by eliminating trucking costs. The 2007 Peace River Oil Sands capital program resulted in further delineation of the project's resources and included seismic programs, core analysis and a Sproule Associates Limited study of part of Penn West's 300,000 net acres of undeveloped lands in the area that essentially confirmed internal resource estimates. We conducted an intensive study of the reservoir through much of 2007 to enable significantly better horizontal well placements which resulted in more robust initial well production rates. Our team also continued to test a variety of new development technologies in the project area including multi-leg horizontal wells and re-entries using a range of configurations and the results to date are encouraging. In 2007, Penn West continued working on its CO(2) enhanced oil recovery projects with the medium to long-term goal of applying this technology to pursuing significant additional resource recoveries from Penn West's industry-leading ownership in Canada's largest legacy light oil pools. The addition of horizontal wells to the Pembina CO(2) pilot project and the CO(2) pilot at South Swan Hills are targeted to be on-stream in the first quarter of 2008. Penn West is a participant in the Alberta Saline Aquifer Project ("ASAP"), led by Enbridge Inc., which includes 19 other significant industry participants. The mandate of the ASAP project will be CO(2) storage in Alberta and over the long term will be bolstered by $500 million in Alberta and Government of Canada funding. On January 10, 2008, Penn West acquired Vault in return for approximately 5.6 million Penn West trust units and cash of $0.51 per Vault warrant, for a total acquisition cost of $159 million. Vault's liabilities, including its bank debt, convertible debentures and working capital (totalling an estimated $227 million), were also assumed. Penn West views the Vault acquisition as opportunistic as it added 6,200 boe per day weighted 65 percent to natural gas including assets familiar to Penn West such as Wimborne, Bigoray, Pembina, Crystal and Westerose. In this transaction Penn West also acquired 120,000 net acres of land and approximately $500 million of tax pools. On January 11, 2008, Penn West closed its acquisition of Canetic adding production of approximately 73,000 boe per day. Just prior to the close of the Canetic deal, Canetic completed its acquisition of 100 percent of Titan Exploration Ltd. ("Titan"). On the close of the Canetic deal, Penn West issued approximately 124.3 million trust units for a total acquisition cost of $3.6 billion and assumed Canetic's liabilities including its bank debt, convertible debentures and working capital deficit totalling an estimated $1.9 billion. On the day prior to the close of the Canetic deal, Penn West closed its new $4 billion, syndicated, three-year revolving bank facility, and used the facility to retire all advances on the former Penn West, Canetic and Vault bank facilities. Looking forward, Penn West remains well capitalized. In addition to the new $4 billion bank credit facility, Penn West's credit capacity also includes US$475 million of long-term U.S. private notes (transacted in May 2007) and approximately $360 million in convertible debentures assumed on the Vault and Canetic acquisitions. On a combined basis,
